PER CURIAM:
Randy L. Thomas appeals the district court’s order denying relief on his Fed. R.Civ.P. 60(b) motion filed in this 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thomas v. Helms, Mulliss, Wicker PLLC, No. 3:07-cv-00052-GCM, 2008 WL 2512900 (W.D.N.C. June 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.